t c memo united_states tax_court bruce a and kathy j krist petitioners v commissioner of internal revenue respondent docket no filed date bruce a krist pro_se joanne b minsky for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge pajak pursuant to sec_7443a internal_revenue_code in effect when the petition was filed and rule sec_180 sec_181 and sec_183 tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge pajak special_trial_judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for and a sec_6651 addition_to_tax of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent in an answer to the amended petition filed herein claims an increased deficiency of dollar_figure and an increased sec_6651 addition_to_tax of dollar_figure for the parties have stipulated that petitioners incurred at least dollar_figure in advertising and telephone expenses deductible under sec_162 which relate to the locksmith business of bruce krist petitioner we must decide whether petitioners are entitled to deduct the remaining disallowed schedule c expenses of dollar_figure dollar_figure total disallowed minus dollar_figure for the locksmith business whether petitioners had dollar_figure of unreported income for in the form of unexplained bank_deposits whether petitioners had dollar_figure of additional unreported income in the form of unexplained bank_deposits an issue raised for the first time on brief whether petitioners are entitled to a casualty_loss of dollar_figure for the seizure and destruction of the guns held for their alleged firearms business and whether petitioners are liable for the sec_6651 addition_to_tax for failure_to_file a timely income_tax return findings_of_fact some of the facts have been stipulated and are so found petitioners resided in poinciana florida at the time they filed their petition in petitioner and kathy krist mrs krist resided in hazel crest illinois they filed their federal_income_tax return electronically on date on date they filed an amended_return for the notice_of_deficiency was timely mailed to petitioners on date during petitioner operated bk locksmith a locksmith business his brother brett krist brett worked for the locksmith business in petitioner also had a federal firearms license in the name of illinois firearms service owned a rental property operated a limousine business and was in the process of rehabilitating a house for sale petitioner was engaged part-time in these activities however during he spent more time rehabilitating the house than he spent working in his locksmith business mrs krist was employed full-time as a receptionist at baker mckenzie a law firm and part-time at archibald candy corp where she worked for fannie may candies during the easter holiday petitioners had four bank accounts one was mrs krist's personal account one was an account for the locksmith business and firearms service locksmith account one was for the rehabilitation of the house and the limousine business rehabilitation account and one was for the rental_activity rental account receipts from the locksmith business and the firearms service were deposited in the locksmith account and receipts from the rental_activity were deposited in the rental account petitioners took out a bigger loan than was required for the purchase of the house because they needed money to restore it they put the borrowed money in an account that belonged to petitioner's mother so that it would earn interest his mother would apportion their borrowed money as they needed it in they received dollar_figure of their borrowed money from the mother’s account and deposited it in the rehabilitation account along with deposits from the limousine business as part of the locksmith business petitioner made keys for houses businesses and cars and also made keys for repossessed automobiles for one of his clients much of petitioner's work was done in the evenings after regular business hours bk locksmith was located in petitioner's garage apparently not detached at his house in hazel crest illinois because one of his clients was the management company of an apartment building located near his house petitioner had customers who would come to his house the management would bring the locks over to be rekeyed whenever a tenant moved out if someone lost a key petitioner would make it at his house two other car dealer clients would bring automobiles by his house for him to rekey much of petitioner’s work was done onsite such as at a client's house where a lockout occurred or at a car dealership petitioner kept some machines and equipment in his garage petitioner kept records of his daily sales and of his supplies in a checkbook and in a business journal petitioner did not place his business journal in evidence petitioner provided his customers with invoices but he used the type that were duplicates and to get more for his money he used both parts for different jobs essentially making invoices out of what should have been therefore he kept no copy of the invoices petitioner kept some inventory on hand but usually bought it when needed petitioner's brother brett did work for the locksmith business in however petitioner did not file a form_1099 reporting income he paid to his brother he claimed he did not know what to file and he figured it did not matter because his brother was family petitioner claimed he kept a ledger of how much brett was paid but the ledger was not produced respondent calculated that in the check register about dollar_figure was recorded as paid to brett petitioner stated that the complete records were in a spiral notebook however he destroyed the pages in the notebook on a weekly basis in the notice_of_deficiency respondent disallowed the following expenses claimed by petitioners on schedule c of their federal_income_tax return that pertained to the locksmith business advertising s big_number commissions big_number telephone big_number home_office supplies big_number car truck big_number opinion sec_162 allows the deduction of ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business whether an expenditure is ordinary and necessary is a question of fact 320_us_467 an ordinary_and_necessary_expense is one which is appropriate and helpful to the taxpayer's business and which results from an activity that is a common and accepted practice in the business 77_tc_1124 affd without published opinion 9th cir we find petitioner's testimony to be truthful it is clear that petitioner operated a locksmith business in in the operation of such a business he would have incurred expenses for advertising telephone supplies car and truck and commissions deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 claimed expenses for advertising telephone supplies and commissions petitioner's check register for the most part showed his expenses in a consistent manner thus we are able to estimate some of the claimed expenses in addition to the allowance of the dollar_figure for the advertising and telephone expenses agreed to by the parties we find that petitioners are entitled to deduct additional expenses of dollar_figure for advertising and telephone we also find that they are entitled to deduct dollar_figure as expenses for supplies the amount of dollar_figure claimed as commissions paid to brett for his work in the locksmith business is allowed only to the extent of dollar_figure the amount recorded in the check register no other evidence was provided by petitioners claimed car and truck expenses sec_274 imposes stringent substantiation requirements for the deduction of travel_expenses and expenses of certain listed_property defined under sec_280f such as an automobile for such expenses taxpayers must substantiate by adequate_records certain items in order to claim deductions such as the amount and place of each separate expenditure the property’s business and total usage the date of the expenditure or use and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1 5t c temporary income_tax regs fed reg date if an expense item comes within the requirements of sec_274 this court cannot rely on cohan v commissioner supra to estimate the taxpayer’s expenses with respect to that item 50_tc_823 affd per curiam 412_f2d_201 2d cir the record does not contain any documentary_evidence to support petitioner’s claimed car and truck expenses petitioner failed to maintain adequate_records such as a diary log book or trip sheets to show the distances he purportedly traveled in furtherance of his locksmith business therefore in view of the strict substantiation rules of sec_274 we hold that petitioners are not entitled to deduct car and truck expenses for claimed home_office expenses sec_280a limits the situations in which a deduction of expenses related to a home_office are allowable there is an exception if a portion of the dwelling_unit is used exclusively on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer or as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business sec_280a a b incidental or occasional meetings with customers are not enough to qualify the home_office for this exception crawford v commissioner tcmemo_1993_192 in 506_us_168 the supreme court held that when a taxpayer carries on business in more than one location the principal place of a taxpayer’s business is the most important or significant place of business this turns on -- - two conditions the relative importance of the activities performed at each business location and the time spent at each place here we find that most of petitioner’s locksmith work was done on the premises of customers or third parties the alleged home_office in his garage was not petitioner’s principal_place_of_business although petitioner stored certain equipment machines and some inventory of the locksmith business in his garage he failed to show that the office was used exclusively for business purposes we are aware of the exception provided in sec_280a c that if an office is a separate structure not attached to the dwelling_unit and is used in connection with the taxpayer’s trade_or_business a home_office deduction may be justified however the statute requires that the separate structure be used exclusively for business purposes in order to gualify for the deduction the senate committee report that accompanied the legislation enacting sec_280a c states with respect to a separate structure not attached to the dwelling_unit if the taxpayer uses such structure e g a detached garage for both trade_or_business and personal purposes the exclusive use test is not met s rept pincite 1976_3_cb_57 here petitioner provided limited testimony regarding his use of the garage office while he introduced into evidence a hand drawn sketch of the alleged office it is not possible to determine from the drawing whether the garage unit is a detached garage but even if the garage was detached the drawing shows that the garage was used for both personal and business purposes accordingly on the basis of the facts in the record we sustain respondent’s disallowance of the claimed home_office deduction unreported income using bank_deposits analysis respondent alleged in the answer that petitioners had dollar_figure of bank_deposits that were unaccounted for on brief respondent requested that we address whether an additional dollar_figure of unexplained bank_deposits the amount of mrs krist's wages should be included in petitioners' income because of petitioner's testimony that his wife maintained her own bank account it is well settled that this court will not consider issues raised for the first time on brief when to do so prevents the opposing party from presenting evidence that that party might have introduced if the issue had been timely raised 75_tc_374 59_tc_551 29_tc_754 therefore we shall not consider whether an additional dollar_figure of unexplained bank_deposits should be included in petitioners' income because although petitioners knew they had to account for dollar_figure they were not aware either before or during trial that respondent was asking them to account for an additional dollar_figure as to the dollar_figure of unexplained bank_deposits raised by the answer respondent bears the burden_of_proof rule a sec_61 provides that gross_income means all income from whatever source derived sec_6001 imposes a duty on all persons liable for any_tax to maintain records it is well established that where a taxpayer fails to maintain adequate_records the commissioner may prove the existence and amount of unreported income by any method that will clearly reflect the taxpayer's income sec_446 54_tc_1121 sindik v commissioner tcmemo_1996_47 in this case petitioners' return did not clearly reflect the activity in their bank accounts respondent used a bank deposit analysis to determine the amount of income under the bank deposit analysis the total of all the deposits is treated as petitioners’ income sindik v commissioner supra adjustments are then made to eliminate deposits that reflect nonincome items such as gifts loans transfers between bank accounts and redeposits id respondent determined that dollar_figure was deposited in petitioner's three bank accounts respondent alleged that petitioners accounted for dollar_figure of the income on their return the dollar_figure consists of mrs krist's wages the locksmith income the rental income and the limousine income thus respondent contends a rounded amount of dollar_figure remains to be accounted for as previously stated petitioners had borrowed dollar_figure that was deposited in an account held for them by petitioner’s mother that amount is not income to petitioners on this record we find there were no other nonincome items to reduce the remaining dollar_figure conseguently we find that petitioners had unreported additional income of dollar_figure under the bank_deposits method we agree with respondent that this additional dollar_figure is subject_to self-employment_tax under sec_1401 and petitioners are entitled to a corresponding 50-percent deduction under sec_164 claimed casualty_loss respondent contends that petitioners are not entitled to a casualty_loss of dollar_figure for the seizure and destruction of the guns held for their alleged firearms business petitioners claimed this loss on their amended_return filed on date no evidence was presented regarding this issue accordingly we deem petitioners to have abandoned it 84_tc_716 german v commissioner tcmemo_1993_59 affd without published opinion 46_f3d_1141 9th cir we hold that petitioners are not entitled to a casualty_loss addition_to_tax for failure_to_file timely returns sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect petitioners must prove both reasonable_cause and a lack of willful neglect 92_tc_899 reasonable_cause requires the taxpayers to demonstrate that they exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle id pincite petitioners filed their federal_income_tax return electronically on date they did not testify as to why they did not file their return on time they failed to prove that they had reasonable_cause for their late filing and that there was a lack of willful neglect therefore we hold that petitioners are liable for the sec_6651 addition_to_tax to reflect the foregoing decision will be entered under rule
